Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 6-21-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 30, 32-33, 35-36 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,704,990 to Moxham in view of U.S. Patent No. 6,044,798 to Foster et al.
Referring to claim 30, Moxham discloses an apparatus for farming oysters, the apparatus comprising, a float – at 7, configured to float on a water surface at least one oyster container – at 1, configured to hold oysters and be carryable on the float – at 7 – see figures 1-2, and a driver – at 5,6, operable to periodically move each of the at least one oyster container between an underwater position and an above water position – see figures 1-2 and column 1 lines 53-68. Moxham does not disclose a plurality of oyster containers are carryable on the float. Foster et al. does disclose a plurality of oyster containers – at 32, are carryable on the float – at 12, configured to float on a water surface – see figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moxham and add the plurality of containers as disclosed by Foster et al., so as to yield the predictable result of allowing for more oysters to be grown via the device as desired. Moxham as modified by Foster et al. further discloses the oyster container(s) is/are moveable between an underwater position and an above water position – see figures 1-2 of Moxham detailing positions above and below the water, and the container moves into each position about the cross-bar – at 5, with one position above and one position below the cross-bar – at 5. 
Referring to claim 32, Moxham further discloses the oyster container comprises a rotatable cylinder – see at 1 in figures 1-2, but Moxham does not disclose a plurality of oyster containers are provided in a rotatable cylinder. Foster et al. does disclose a plurality of oyster containers – at 41-44 and 63-68, are provided in a rotatable cylinder – at 32 – see figures 1-6. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moxham and add the plurality of containers as disclosed by Foster et al., so as to yield the predictable result of allowing for more oysters to be grown via the device as desired. Moxham as modified by Foster et al. further discloses the driver is operable to rotate the rotatable cylinder – see at 5,6 in figures 1-2 and column 1 lines 53-68 of Moxham.
Referring to claim 33, Moxham as modified by Foster et al. further discloses the plurality of oyster containers are radially positioned in the rotatable cylinder – at 32 – see figures 4-6 of Foster et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moxham and add the plurality of containers as disclosed by Foster et al., so as to yield the predictable result of allowing for more oysters to be grown via the device as desired.
Referring to claim 35, Moxham  as modified by Foster et al. further discloses the driver – at 5,6, is operable to move each of the containers – at 1, between the underwater and above water positions at a rate that mimics an intertidal environment – see figures 1-2 and column 1 lines 53-68 of Moxham and see a plurality of containers – at 32 in figure 3 of Foster et al.
Referring to claim 36, Moxham as modified by Foster et al. further discloses the containers – at 1, are liftable off and lowerable onto the float – at 7 – see figures 1-2 of Moxham, where the float and container can be separable components and see the plurality of containers – at 32 in figure 3 of Foster et al. 
Referring to claim 39, Moxham as modified by Foster et al. further discloses each oyster container comprises a lid – at the ends of 1, that is openable in order to access an interior of the oyster container – see figures 1-10 of Moxham and see the plurality of containers – at 32 in figure 3 of Foster et al.
Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moxham as modified by Foster et al. as applied to claim 30 above, and further in view of U.S. Patent Application Publication No. 2011/0265730 to Farrington.
Referring to claim 37, Moxham as modified by Foster et al. does not disclose the float comprises opposing side walls having channels which are configured to receive complementary portions of the oyster containers therein. Farrington does disclose the float – at 1, comprises opposing side walls having channels – proximate 3, which are configured to receive complementary portions of the at least one oyster container – at 2, therein – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moxham as modified by Foster et al. and add the float with channels as disclosed by Farrington, so as to yield the predictable result of allowing for the container to move with respect to the float as desired.
Referring to claim 38, Moxham as modified by Foster et al. does not disclose the float comprises attachments for attaching the float to one or more longlines. Farrington does disclose the float comprises attachments for attaching the float to one or more longlines – at 5 – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moxham as modified by Foster et al. and add one or more longline attachments disclosed by Farrington, so as to yield the predictable result of allowing for the device to be easily retrieved from a body of water as desired.

Response to Arguments

3.	Regarding the prior art rejections of claim 30, the Moxham reference US 4704990 discloses a periodic immersion of oysters in water as seen in figures 1-2 where changes in the tides allows for the oysters to be out of the water as seen in figure 1 for a period of time and then moved into the position of figure 2 with the oysters in the water for a period of time. Further, Moxham discloses the float – at 7, is configured to and capable of floating on a surface of the water in that as seen in the position of figure 2, the float – at 7 can be made to on the surface of water during certain water levels based on the tides such that the float – at 7 can float on the water surface in this position. Further, the claim language of claim 30 is not specific to what depths in the water the device can be used and is not specific to the reliance of the device with the seafloor. Further, the Foster et al. reference US 6044798 and the Farrington reference US 2011/0265730 are not used to disclose the claim limitations of the container(s) movable between above water and under water positions in that the Moxham reference is used to disclose these claim features as detailed earlier. Further, the Foster et al. reference discloses a plurality of containers – at 32, carried by a float – at 12,30, that floats on a surface of the water as seen in figure 3. Further, the prior art references do relate to the problem being solved by applicant’s claimed invention in that each of the references relates to farming oysters/mollusks and during use the device of Moxham can provide for oysters being in positions out of/above the water – figure 1, and positions in/under the water – figure 2, with these positions being based on the tides of the water body in which they are used as seen in figures 1-2 of Moxham. Therefore the combination of these references renders the claims obvious as detailed earlier in paragraph 2 of this office action.  

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643